IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                            )       No. 80308-5-I
                                                )
                               Respondent,      )       DIVISION ONE
                                                )
                    v.                          )
                                                )
RAMOS, JEANNENE LEE,                            )       UNPUBLISHED OPINION
DOB: 10/03/1980,                                )
                                                )
                               Appellant.       )

      BOWMAN, J. — Jeannene Lee Ramos appeals her conviction for one count

of possession of a controlled substance. Ramos argues that the court should

have suppressed evidence supporting her conviction as fruit of a pretextual traffic

stop and that her statements to police resulted from unlawful custodial

interrogation. Because the totality of circumstances shows a valid warrantless

traffic stop and timely advisement of Miranda1 warnings, we affirm her conviction.

                                             FACTS

      On February 17, 2017, Monroe Police Department Officer Scott Kornish

was assigned to the crime prevention unit. While patrolling the Walmart parking

lot in his unmarked SUV,2 Officer Kornish noticed a passenger sitting alone in a

car. Officer Kornish was about 100 yards from the car so he used binoculars to


      1
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
      2
          Sport utility vehicle.


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80308-5-I/2


read its license plate. As a person with bags returned to the car, Officer Kornish

looked up the license plate number and discovered a person named Mitchell

Havens bought the car about four months earlier but did not transfer the car’s title

with the Department of Licensing. Because failure to transfer a title within 45

days of purchase is a misdemeanor crime, Officer Kornish decided to stop the

car and investigate the failure to transfer title.

       The car began driving out of the parking lot and onto the public road.

Officer Kornish tried to catch up with the car. He testified that he had to drive up

to 50 miles per hour in a 25-mile-per-hour zone to gain distance on the car. He

estimated the car was travelling about 45 miles per hour while he pursued it.

Once behind the car, Officer Kornish activated his emergency lights and the

driver pulled over and stopped.

       Officer Kornish contacted the driver, who identified himself as Steven

Packer. Officer Kornish realized that he had previous contact with Packer in

2016. At that encounter, Packer’s girlfriend was present and she had an active

warrant for her arrest.

       Officer Kornish told Packer that he did not transfer the title to the car within

45 days and that he was speeding. Packer said that the car was not his and that

his girlfriend Ramos recently bought the car. Ramos was sitting in the passenger

seat. Officer Kornish asked Packer for his driver’s license. Packer told Officer

Kornish that it was suspended.

       Officer Kornish returned to his SUV to confirm that Packer’s license was

suspended. He also called for another officer as backup. After confirming the




                                            2
No. 80308-5-I/3


suspended license, Officer Kornish returned to the car and placed Packer under

arrest. He handcuffed Packer and read him his Miranda warnings. After asking

Packer a few questions, Officer Kornish contacted Ramos in the passenger seat.

        As Officer Kornish approached the passenger side of the car, he saw that

Ramos had opened the door and angled her legs toward him. He questioned

Ramos about the car title. Ramos confirmed she had recently bought the car but

could not produce a title, bill of sale, or the name of the person who sold it to her.

Officer Kornish obtained Ramos’ identification and returned to his SUV to “run”

her information.

        As Officer Kornish was inputting Ramos’ name into his computer, the

backup officer arrived and walked to the passenger side of the car where Ramos

sat. Officer Kornish heard the backup officer yell and saw the officer grab a gun

out of the passenger side of the car. The backup officer told Officer Kornish that

Ramos was concealing the weapon underneath her leg, “between her leg and

the [car’s] seat.” The gun had a fully loaded magazine but did not have a bullet

in the chamber. Officer Kornish removed Ramos from the car, placed her in

handcuffs, and read her Miranda warnings. Officer Kornish then questioned

Ramos about the gun. Ramos claimed she did not know the gun was on the

seat.

        Officer Kornish returned to his SUV to finish checking Ramos’ information

in the police computer system and learned Ramos had a prior felony drug

conviction and a current nonextraditable warrant. Officer Kornish told Ramos

she had a felony conviction and could not possess a firearm. Ramos repeated




                                          3
No. 80308-5-I/4


that she did not know the gun was in the car. Officer Kornish challenged her

story and Packer claimed the gun was his. Officer Kornish arrested Ramos for

unlawful possession of a firearm and again read her Miranda warnings.

       Officer Kornish saw drug paraphernalia in the car and asked Ramos

whether she uses drugs. Ramos admitted that she used methamphetamine and

that she had a pipe with methamphetamine residue in her purse. Ramos said

that Packer sometimes used methamphetamine as well.

       Officer Kornish eventually released Packer and Ramos but impounded the

car and applied for a search warrant. A search of the car pursuant to a warrant

yielded methamphetamine paraphernalia with drug residue, a scale with drug

residue, and “baggies and bindles” of suspected methamphetamine inside a

sunglasses case under the driver’s seat. In a purse found inside the car near the

front passenger seat, officers found a loaded gun, three baggies with suspected

methamphetamine, a glass pipe, and a digital scale.

       The State charged Ramos with one count of possession of a controlled

substance. The trial court held CrR 3.5 and CrR 3.6 hearings to determine the

admissibility of Ramos’ statements to police and the evidence found in the car.

The trial court found the statements and evidence admissible and entered

findings of fact and conclusions of law.

       Ramos submitted her case to the court as a stipulated bench trial. The

court convicted her as charged and entered findings of fact and conclusions of

law. Ramos appeals.




                                           4
No. 80308-5-I/5


                                      ANALYSIS

       Ramos argues that the trial court erred in admitting her statements to

police and the evidence recovered after her unlawful seizure. We review a trial

court’s conclusions of law pertaining to suppression of evidence de novo. State

v. Carneh, 153 Wash. 2d 274, 281, 103 P.3d 743 (2004). We review a trial court’s

findings of fact for substantial evidence. State v. Levy, 156 Wash. 2d 709, 733, 132
P.3d 1076 (2006). But because Ramos does not challenge the trial court’s

findings of fact, we treat them as verities on appeal. State v. Hill, 123 Wash. 2d
641, 644, 870 P.2d 313 (1994).

Pretextual Stop

       Ramos argues the initial seizure of her car was pretextual because Officer

Kornish initiated the traffic stop based on the belief that the people in the car

were involved in drug-related activity. We disagree.

       A traffic stop, no matter how brief, constitutes a seizure under

constitutional analysis. State v. Ladson, 138 Wash. 2d 343, 350, 979 P.2d 833

(1999). That seizure extends to everyone in the vehicle. State v. Marcum, 149
Wash. App. 894, 910, 205 P.3d 969 (2009). The Washington Constitution prohibits

warrantless seizures unless they fall within narrowly drawn exceptions. Art. I, §

7; State v. Arreola, 176 Wash. 2d 284, 292, 290 P.3d 983 (2012). But warrantless

“investigative” traffic stops are constitutional if they are “based upon at least a

reasonable articulable suspicion of either criminal activity or a traffic infraction”

and only if they are “reasonably limited in scope.” Arreola, 176 Wash. 2d at 292-93

(citing Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). The




                                           5
No. 80308-5-I/6


reasonable articulable suspicion of unlawful activity must be individualized. State

v. Thompson, 93 Wash. 2d 838, 841, 613 P.2d 525 (1980). A Terry stop is

permissible “only because such stops are reasonably necessary to enforce the

traffic regulations suspected of being violated, in order to further the

governmental interest in traffic safety and the general welfare.” Arreola, 176
Wash. 2d at 295.

       Pretextual traffic stops are unconstitutional under article I, section 7. See

Ladson, 138 Wash. 2d at 358. An investigative Terry stop is pretextual when used

as “a mere pretext to dispense with [a] warrant when the true reason for the

seizure is not exempt from the warrant requirement.” Ladson, 138 Wash. 2d at 358.

Pretextual stops are seizures without the authority of law, and any resulting

evidence is inadmissible. Ladson, 138 Wash. 2d at 358, 360. When considering

whether a stop is pretextual, courts must examine the totality of the

circumstances, including the subjective intent of the officer and the objective

reasonableness of the officer’s behavior. Ladson, 138 Wash. 2d at 358-59. We

recognize that officers may have mixed motives in initiating traffic stops. But

even a mixed-motive stop does not violate article I, section 7, “so long as the

police officer making the stop exercises discretion appropriately.” Arreola, 176
Wash. 2d at 298. If the officer “makes an independent and conscious determination

that a traffic stop to address a suspected traffic infraction is reasonably

necessary in furtherance of traffic safety and the general welfare, the stop is not

pretextual.” Arreola, 176 Wash. 2d at 298-99.




                                          6
No. 80308-5-I/7


       Ramos claims that Officer Kornish’s seizure of her car was pretextual

because his role in the crime prevention unit was solely to investigate drug-

related crimes. She argues that Officer Kornish “was not a traffic enforcement

officer“ and that “[h]is interest in the car was not because he was concerned

about a traffic violation, but because he believed the occupants of the vehicle

were involved in drug related criminal activity.” The record does not support her

argument.

       Officer Kornish testified that his “[p]roactive patrol unit” does “directed

patrol,” including working parking lots, “problem houses,” and other areas of high

theft and high crime. He explained that most “street crimes” such as vehicle

prowls, burglaries, shoplifting, and organized retail theft “revolve around illegal

drug use.” As a result, much of the crime prevention unit’s work eventually

circles back to illegal drugs. However, this does not mean that every contact

made by members of the unit is solely to investigate drug-related crimes.

       Here, Officer Kornish was on routine patrol, watching parking lots for

evidence of organized retail theft. While in the Walmart parking lot, he noticed

the car with a lone occupant. He testified that “[g]enerally[,] people go shopping

together,” so “[i]t’s usually peculiar when people are left in a car.” He ran the

license plate on the car and discovered that it had been sold but the title had not

been transferred. Although the car drew Officer Kornish’s attention as part of his

proactive unit duties, the unchallenged findings of fact show that Officer Kornish

decided to stop the car to investigate the crime of failing to transfer the title within

45 days. Once on the public roadway, Officer Kornish also had reasonable




                                           7
No. 80308-5-I/8


grounds to stop the car for excessive speed. Ramos fails to show that Officer

Kornish subjectively intended to stop her car for any reason other than to

investigate those potential law violations or that his actions were objectively

unreasonable. The trial court did not err in denying Ramos’ motion to suppress

evidence under CrR 3.6.

Custodial Interrogation

       Ramos contends Officer Kornish should have read her Miranda warnings

before questioning her about the status of the car’s title “[b]ecause her seizure

within the car was custodial” at that point. She argues the questions put to her

“before the officer warned her against self-incrimination must be suppressed.”

She also argues that the court should have suppressed the statements she made

after Officer Kornish read her Miranda warnings as the product of an

unconstitutional “two-step” interrogation. We disagree.

       The federal and Washington State constitutions guarantee the right

against self-incrimination. U.S. CONST. amends V, VI, XIV; WASH. CONST. art. I, §

9. Miranda warnings were developed to protect the right against self-

incrimination “while in the coercive environment of police custody.” State v.

Heritage, 152 Wash. 2d 210, 214, 95 P.3d 345 (2004). To serve this purpose,

Miranda warnings must be given before custodial interrogation of a criminal

suspect by an agent of the state. Heritage, 152 Wash. 2d at 214. We presume

statements obtained in violation of Miranda requirements are involuntary.

Heritage, 152 Wash. 2d at 214.




                                          8
No. 80308-5-I/9


       For purposes of Miranda, “custodial” refers to “whether a defendant’s

movement was restricted at the time of questioning.” State v. Lorenz, 152 Wash. 2d
22, 36, 93 P.3d 133 (2004). The objective measure of custody is whether a

reasonable person would believe they are in custody “to a degree associated

with formal arrest.” Lorenz, 152 Wash. 2d 36-37.

       Ramos cites State v. Rankin, 151 Wash. 2d 689, 92 P.3d 202 (2004), and

State v. Young, 167 Wash. App. 922, 275 P.3d 1150 (2012), in support of her

argument that she was seized while in the car and should have been read

Miranda warnings before she was questioned about the car’s title. Rankin

addressed whether a request for a passenger’s driver’s license is a seizure that

must be supported by a “reasonable basis” for the inquiry. See Rankin, 151
Wash. 2d at 699, 697. Similarly, Young considered whether the actions of officers

rose to the level of an investigative detention requiring reasonable articulable

suspicion. Young, 167 Wash. App. at 931.

       In relying on Rankin and Young, Ramos conflates seizure for the purpose

of an investigatory detention with custody for the purpose of Miranda warnings.

While a Terry stop constitutes a seizure under constitutional analysis, it is

“ ‘substantially less “police dominated” ’ ” than police interrogations contemplated

by Miranda. Heritage, 152 Wash. 2d at 218 (quoting Berkemer v. McCarty, 468
U.S. 420, 439, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984)). An investigatory

detention does not convert into a custodial arrest requiring a Miranda warning

just because the suspect is not free to leave. Marcum, 149 Wash. App. at 910.

       [A] detaining officer may ask a moderate number of questions
       during a Terry stop to determine the identity of the suspect and to



                                          9
No. 80308-5-I/10


       confirm or dispel the officer’s suspicions without rendering the
       suspect “in custody” for the purposes of Miranda.

Heritage, 152 Wash. 2d at 218.

       Here, after seizing the car, Officer Kornish told Packer that he did not

timely transfer the title for the car. Packer told Officer Kornish that Ramos owned

the car. Thus, Officer Kornish had individualized, reasonable, articulable

suspicion to detain Ramos to investigate the crime of failure to transfer title.

Officer Kornish questioned Ramos only about whether she owned the car and

the status of the car’s title. Ramos remained in the car during the conversation.

Officer Kornish did not handcuff her or place her under arrest. Officer Kornish’s

questions to Ramos about the purchase of the car and the status of its title fell

under a Terry investigation and did not amount to custodial interrogation. A

Miranda warning was unnecessary. See Heritage, 152 Wash. 2d at 219.

       Ramos cites State v. Rhoden, 189 Wash. App. 193, 356 P.3d 242 (2015), to

contend she was subject to an unconstitutional “two-step interrogation.” In

Rhoden, the police interrogated and handcuffed a group of suspects without

reading them Miranda warnings. Rhoden, 189 Wash. App. at 196. Based on the

defendant’s answers, police removed only him to a different room, read him

Miranda warnings, and asked the same questions again. Rhoden, 189 Wash. App.

at 196. The court held that both the pre- and post-Miranda statements were

inadmissible because of the deliberate procedure used by the police to

undermine the effectiveness of the Miranda warnings. Rhoden, 189 Wash. App. at

200-02.




                                         10
No. 80308-5-I/11


      Ramos’ reliance on Rhoden is misplaced. Officer Kornish lawfully

questioned Ramos about her car title as part of a noncustodial Terry

investigation. The discovery of the gun hidden underneath Ramos’ leg and her

subsequent removal from the car and restraint in handcuffs elevated the seizure

to one associated with custodial arrest. Officer Kornish then immediately read

Ramos her Miranda warnings. Ramos said that she understood the warnings

and freely answered questions.

      Officer Kornish’s questions post-Miranda focused on a different topic—the

gun and eventually the drug paraphernalia in her car. Officer Kornish did not

deliberately subject Ramos to a two-step procedure to undermine the

effectiveness of her Miranda warnings. The trial court did not err in concluding

that Ramos’ statements both pre- and post-Miranda were admissible.

      We affirm Ramos’ conviction for possession of a controlled substance.




WE CONCUR:




                                        11